DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I, claims 1-22, in the reply filed on 10/06/2021 is acknowledged.  The traversal is on the ground(s) that US 4179351 does not teach glass workpiece 5 as an anode (3rd paragraph of page 10). This is found not persuasive because anode 6 is attached to workpiece (Fig. 1, col. 4, line 60). Furthermore, Applicants’ IDS US 5026466 teaches claim 1 as set forth below. Therefore, there is a lack of unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Furthermore, the new examiner considers election of Species requirements amongst the following Species of plasma coating systems:

Figs. 3-4, or
Fig. 5, or
Fig. 6, or
Fig. 7, or
Fig. 8.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with attorney Monte Falcoff on 10/26/2021, a provisional election was made to prosecute Invention Group I, Species A, Figs. 3-4. Applicants designated claims 1-2, 5, 7-11, 12-13, and 15-18 as generic and claim 3 read into Species A. The examiner considers claim 4 also read into Figs. 3-4 but claims 5 and 13 do not. A phone call to attorney Monte Falcoff on 10/29/2021, attorney points out Fig. 4 seems to show two magnet while the disclosure disclose magnet 69 in singular form. The examiner considers Fig. 4 show two prongs of a single magnet. Claims 5-6, 13-14, and 19-25 are withdrawn.

Claim interpretations
The “ta-C coating” is a super-hard tetrahedrally bonded amorphous carbon thin films or a diamond-like carbon (DLC) (Specification [0007]).

The “an ionic ta-C coating is operably emitted onto the workpiece” of claim 2, the ta-C coating is a product of the deposition, not part of the apparatus. An apparatus that is capable of providing carbon source and capable of producing ta-C coating is considered reading into the claim.
The “wherein the workpiece is a metallic automotive vehicle engine block including an internal piston cylinder which is plasma arc deposition coated with a tetrahedrally bonded amorphous carbon thin film by the cathode” of claim 10, the workpiece, as well as the coated film, is not part of the apparatus.  
The “a plasma arc deposition coating using the cathode having an ion impact energy of at least 10 eV against the workpiece which is metallic, a complete coating 
The “a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends” of claim 11 (and 17) is a performance metrics, not part of the apparatus. The cycle time depends on the thickness of coating, the pumping rate, etc. therefore, it depends on the operation parameters.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesemeyer et al. (US 5026466, from IDS, hereafter ‘466).
‘466 teaches all limitations of:
Claim 1: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “an elongated cathode”, see also Fig. 4);
 In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source located within the cathode” and “the at least one magnetic source being adapted to cause a magnetic field to linearly move along the cathode”); 
in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “a workpiece surrounding an outer surface of the cathode, the workpiece acting as an anode”);

 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “an interior wall of the workpiece, surrounding the outer surface of the cathode, defining part of a vacuum chamber connected to the vacuum source”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, as being applied to claim 1 rejection above, in view of Papa et al. (US 20130146443, hereafter ‘443).
‘466 does not teach the limitations of:
Claim 2: wherein: the outer surface of the cathode includes graphite; and 
an ionic ta-C coating is operably emitted onto the workpiece.  

‘443 is an analogous art in the field of APPARATUS AND METHOD FOR DEPOSITING HYDROGEN-FREE TA-C LAYERS ON WORKPIECES AND WORKPIECE (title) Such coatings achieve low wear and a low friction of … engine components (e.g. piston rings) ([0015], 2nd sentence) by adding silicon in hydrogenated PECVD produced DLC (a-C:H) in PECVD/sputtered carbon or carbon arc coatings, the wettability can be improved, therefore reducing friction ([0024], 3rd sentence). ‘443 teaches that In the simplest form of the present invention one of the cathodes 16 is a graphite cathode for supplying the carbon by magnetron sputtering (Fig. 1, [0074]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted graphite cathode to form .
Claims 3-4, 7, 9-10, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘466, as being applied to claim 1 rejection above, in view of Aharonov (US 20140260955, from IDS, hereafter ‘955).
‘466 teaches some limitations of:
Claim 12: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “an elongated cathode”, see also Fig. 4);
 In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source” and “the at least one magnetic source being located inside the bore of the workpiece during coating of the internal surface of the workpiece”); 

In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “the internal surface of the workpiece surrounding an outer surface of the cathode”);
For limiting the effects of possible leaks to the vacuum two connections 15 and 16 are provided, wherein the connection 15 is connected with a vacuum prepump and connection 16 is connected with a high vacuum pump. To prevent coating of the part of the rod 11 being within the vacuum vessel 2 (col. 2, lines 49-54, the claimed “a vacuum chamber”).

‘466’s workpiece/tube 1 is not sealed against the vacuum vessel 2. ‘466 does not teach the limitations of:
Claim 12: a metallic (workpiece),
a vacuum chamber being defined by at least the internal surface of the workpiece and at least one member comprising: (a) a removable end cap or (b) a flexible seal, positioned adjacent at least one open end of the bore; and 

Claim 4: further comprising at least one seal removeably located over at least one opening of the workpiece to define part of the vacuum chamber, the vacuum chamber being entirely within a hollow area inside the workpiece.  
Claim 7: further comprising an exterior of the workpiece being exposed to ambient air during plasma coating inside of the workpiece.  
Claim 9: further comprising a process gas emitted into an interior area defined by an interior wall of the workpiece, the gas being used to assist with ionization during plasma arc deposition coating of the interior wall, and the workpiece being metallic.  
Claim 10: wherein the workpiece is a metallic automotive vehicle engine block including an internal piston cylinder which is plasma arc deposition coated with a tetrahedrally bonded amorphous carbon thin film by the cathode.  

‘955 is an analogous art in the field of CYLINDER LINERS WITH ADHESIVE METALLIC LAYERS AND METHODS OF FORMING THE CYLINDER LINERS (title), sputtering a wear resistant layer 22, such as a diamond-liked carbon (DLC) coating, and metallic adhesive layer 24, such as a chromium or titanium coating, on an inner surface 26 of the cylinder liner 20 to provide superior adhesion and prevent during use of the cylinder liner 20 in the combustion engine ([0022], 3rd sentence, it appear flaking is accidentally dropped, see [0009]). ‘995 teaches that In one embodiment, shown in FIG. 1, the consumable metallic electrode 28 is solid from the first electrode end 44 to the th sentence), When the cylinder liner 20 provides the deposition chamber 52, the method also typically includes disposing a first seal 64 on the first body end 32, disposing the first cover 56 on the first seal 64 ([0028], it appears label “54” should be “56” as a removable cap by the bolts and clamp and the chamber is entirely within the body 30, and Figs. 1-2 clearly shows the body 30 is counter electrode of electrode 28 at opposite poles of the power supply 74) The metal material of the body 30 ([0023], last sentence), This includes decreasing the pressure of the deposition chamber 52 to form a vacuum, and applying a negative voltage to the first electrode end 44 to provide plasma in the deposition chamber 52, typically a glow plasma or hollow cathode discharge plasma ([0032], 2nd sentence). Note ‘955 uses plasma deposition of hydrocarbon gas to form DLC ([0042]), while ‘443 is using PECVD or sputtering to form DLC. Note as the environment of the internal chamber 52 is sealed controlled ([0026]), it is obvious let the external chamber environment exposed to air.

rd sentence).

‘466 further teaches the limitations of:
Claim 15: In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, Fig. 4 shows the claimed “wherein the at least one magnetic source is located within a hollow center of the cathode, such that the cathode is laterally between the magnetic source and the workpiece”).  
	Claim 18: in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “wherein the workpiece is an anode during the coating and a longitudinal length of the cathode is greater than a lateral diameter of the cathode” and as shown in Fig. 4).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, as being applied to claim 1 rejection above, in view of Veltrop et al. (US 4849088, hereafter ‘088).
‘466 further teaches some limitations of:


‘466 does not teach the other limitations of:
Claim 8: (the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal) and rotational directions (during plasma coating of an interior wall of the workpiece).

‘088 is an analogous art in the field of Cathode Arc Discharge Evaporating Device (title). ‘088 teaches that in FIG. 1 a cathode/anode arc discharge device is shown comprising a housing 1 in which an anode ring 2 and a cathode cylinder 3 are provided. … In cathode cylinder 3 a magnetic field generating device 8 is provided suspended to a rod 9 … rod 9 can be moved up and down by means not shown. With arrow 11 it is indicated that it can also rotate (col. 2, lines 27-41), for the purpose of a target surface can be evenly used (col. 1, lines 60-61).

.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 12 rejection above, further in view of ‘088.
‘466 further teaches some limitations of:
Claim 8: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within the cathode, the shaft being attached to the magnetic source, and the shaft and the magnetic source operably moving longitudinal direction during plasma coating of the internal surface of the workpiece”).  

The combination of ‘466 and ‘955 does not teach the other limitations of:
Claim 16: (the shaft and the magnetic source operably moving longitudinal) and rotational directions (during plasma coating of the internal surface of the workpiece).  

‘088 is an analogous art as discussed above.

.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, as being applied to claim 1 rejection above, in view of Bluck et al. (US 6101972, hereafter ‘972) and Wolfe et al. (US 6159558, hereafter ‘558).
‘466 does not teach the other limitations of operational parameters:
Claim 11: further comprising: a plasma arc deposition coating using the cathode having an ion impact energy of at least 10 eV against the workpiece which is metallic; and 
a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends.  

‘972 is an analogous art in the Plasma Processing System (title) a power source for energizing the ion source by positively biasing the anode and negatively biasing the cathode (abstract), forming diamond like carbon (DLC) from a plasma containing a hydrocarbon gas such as ethylene (col. 2, lines 37-39). ‘972 teaches that the ions impact the substrate with energy of about 200 eV (col. 11, lines 7-8) the carbon is less likely to flake (col. 11, lines 14-15).



Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ion impact energy of 200 eV, as taught by ‘972, to the apparatus of ‘466, for the purpose of that the carbon is less likely to flake, as taught by ‘972 (col. 11, lines 14-15). A person of ordinary skill would have expect the cycle time of 2 minutes or less, as taught by ‘558, or optimize to a higher rate. Note Applicants’ “deposit ta-C coatings or films with a thickness of about 0.01-30 microns”, ([0010], including thickness smaller than 0.02 [Symbol font/0x6D]m).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 12 rejection above, further in view of ‘972 and ‘558.
The combination of ‘466 and ‘955 does not teach the other limitations of operational parameters:
Claim 17: further comprising: a plasma arc deposition coating using the cathode having an ion impact energy of at least 10 eV against the workpiece; and 
a complete coating cycle being no greater than five minutes from when vacuum pressure is started to when the vacuum pressure ends.  

‘972 and ‘558 are analogous arts as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ion impact energy of 200 eV, as taught by ‘972, to the apparatus of ‘466, for the purpose of that the carbon is less likely to flake, as taught by ‘972 (col. 11, lines 14-15). A person of ordinary skill would have expect the cycle time of 2 minutes or less, as taught by ‘558, or optimize to a higher rate. Note Applicants’ “deposit ta-C coatings or films with a thickness of about 0.01-30 microns”, ([0010], including thickness smaller than 0.02 [Symbol font/0x6D]m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110073471 is cited for shaft 110 that drives magnet 90 within cathode 80 (Fig. 1) and the anode may be a conductive surface of the vacuum chamber ([0007]). US 6638608 cited for sputtering (col. 1, lines 52-53) forming DLC (col. 2, line 28), at carbon ion energy up to 150 eV (col. 5, line 59 and elsewhere). US 6765144 is cited for time-varying magnetic field strength of 100 milliTesla would be reduced to about 10 milliTesla of the time-varying field (col. 12, lines 51-53) for DLC (col. 31, lines 63-64), note the “a magnetic force at the outer surface of the cathode being 1 - 20 milliteslas” of claim 5 is an intended use of the apparatus (but not examined currently).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEATH T CHEN/Primary Examiner, Art Unit 1716